Citation Nr: 0420399	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a left knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a left ankle disability.

3.  Entitlement to a disability rating in excess of 10 
percent for a right hip disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which increased the disability rating 
for a right hip disability to 10 percent, and continued a 30 
percent rating for a left knee disability and a 10 percent 
rating for a left ankle disability.

The veteran testified before a decision review officer at the 
RO in June 2003, and before the undersigned Veterans Law 
Judge at a video hearing in February 2004.  The transcripts 
of those hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(b)(1), 
(2).  

The veteran was afforded VA examinations in June 2002 and 
April 2003 to assess the severity of his service-connected 
disabilities.  In the June 2002 examination, the examiner 
stated that the veteran might lose additional range of motion 
in the left ankle and knee due to pain or swelling, most 
likely from the increased pain.  He did not comment on the 
right hip, nor could he determine the exact additional loss 
of range of motion.  

In April 2003, the examiner expressed no opinion as to 
whether pain, incoordination, weakness, and fatigability 
affected the veteran's ranges-of-motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  In DeLuca, the United States Court of Appeals for 
Veteran's Claims (Court) held that for disabilities evaluated 
on the basis of limitation of motion, VA was required to 
apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining 
to functional impairment.  The Court instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to 
muscles or nerves.  These determinations were, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Since this appeal involves claims for increased ratings, the 
most recent, or "current", medical findings are to be given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Court has also held that when a medical examination 
report "does not contain sufficient detail", the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes.  DeLuca, at 206.  Thus, the Board 
must remand this case as the most recent examination report 
does not contain the necessary DeLuca findings.  38 C.F.R. § 
4.2 (2003).  See Abernathy v. Principi, 3 Vet. App. 461 
(1992).

VA is required to tell the veteran what evidence is needed to 
substantiate his claims for increase, what evidence he is 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
March 2002, the RO sent the veteran a letter containing some 
of the required notice, however, it did not tell him what 
evidence was needed to substantiate the claims for increase.

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should ensure that the 
notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO or AMC should afford the 
veteran an orthopedic examination to 
determine the current severity of his 
left knee, left ankle, and right hip 
disabilities.  The examiner should report 
the ranges of motion of the in degrees.  
The examiner should determine whether the 
left knee, left ankle, and right hip 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  The RO or AMC should then 
readjudicate the issues on appeal, 
considering 38 C.F.R. §§ 4.40, 4.45, 
4.59; and Deluca v. Brown, 8 Vet. App. 
202 (1995).

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

